UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-1982



HARLAN L. COGAR,

                                              Plaintiff - Appellant,

          versus


LARRY G. MASSANARI, ACTING COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-00-89)


Submitted:   January 29, 2002          Decided:     February 21, 2002


Before WILKINS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Harlan L. Cogar, Appellant Pro Se.      Anne von Scheven, SOCIAL
SECURITY ADMINISTRATION, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Harlan L. Cogar appeals from the district court’s order grant-

ing summary judgment to the Commissioner in this action challenging

the   Commissioner’s   decision   denying   Cogar’s   application   for

disability insurance benefits and supplemental security income. We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    Cogar v. Massanari, No. CA-00-89 (N.D.W. Va.

June 13, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                              AFFIRMED




                                   2